NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ___________

                                    No. 10-1920
                                    ___________

                                   KAREN BORN,
                                                     Appellant

                                          v.

     THE ABERDEEN POLICE DEPARTMENT; THE TOWNSHIP OF ABERDEEN;
 LT. POWERS (NOW CHIEF POWERS); SGT. DERECHAILO; DETECTIVE VACCARO;
  DETECTIVE GEYER; OFFICER MAISANO; OFFICER YOUNG; OFFICER MARSH;
  OFFICER MARY JOHNSON; OFFICER VALENTINO; OFFICER LASKO; OFFICER
   HOUSEMAN; SGT. SOUSA; OFFICER CHEVALIER; SGT. HOURIHAN; OFFICER
                     GRIFFITH; UNNAMED OFFICERS
                  ____________________________________

                    On Appeal from the United States District Court
                               for the District of New Jersey
                              (D.C. Civ. No. 3:09-cv-01602)
                     District Judge: Honorable Anne E. Thompson
                     ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 5, 2010

             Before: RENDELL, HARDIMAN and ALDISERT, Circuit Judges

                           (Opinion filed October 14. 2010)

                                      _________

                                       OPINION
                                      _________



PER CURIAM


                                          1
       Karen Born, proceeding pro se, appeals from three orders issued by the District Court in

the civil action she filed pursuant to 42 U.S.C. ' 1983 against the Aberdeen Police Department,

the Township of Aberdeen, and several Aberdeen police officers. We have jurisdiction over this

appeal pursuant to 28 U.S.C. ' 1291.

       Born=s complaint and the several amendments thereto raised a host of claims, including

allegations that the defendants violated her Fourth and Fourteenth Amendment rights by stalking

and harassing her, falsely arresting and maliciously prosecuting her, and retaliating against her

for filing claims against them. She also raised state law claims for Aslander and libel@ and

Aconstant emotional distress.@ The three orders at issue here, which the District Court entered on

September 8, 2009, December 8, 2009, and March 9, 2010, respectively, collectively rejected B

either via dismissal or on summary judgment B Born=s constitutional claims. In doing so, the

District Court concluded that those claims collectively failed for a variety of reasons. Some of

the claims were barred by the applicable statute of limitations or the doctrine of qualified

immunity, others failed on the merits (e.g., a lack of a causal connection between Born=s filing of

a claim and alleged acts of retaliation), and the claims against the Township of Aberdeen and the

Aberdeen Police Department failed to allege a policy or custom of harassment or other

wrongdoing. Having thoroughly considered the record and the parties= briefs, and for

substantially the reasons given by the District Court in each of its three well-reasoned decisions,

we agree with the court=s resolution of Born=s constitutional claims.

       We write further here to address Born=s state law claims. A district court may decline to

exercise supplemental jurisdiction over a litigant=s state law claims if the court Ahas dismissed all

claims over which it has original jurisdiction.@ 28 U.S.C. ' 1367(c)(3). A[W]here the claim over
which the district court has original jurisdiction is dismissed before trial, the district court must

decline to decide the pendent state claims unless considerations of judicial economy,

convenience, and fairness to the parties provide an affirmative justification for doing so.@

Borough of W. Mifflin v. Lancaster, 45 F.3d 780, 788 (3d Cir. 1995) (emphasis added). When a

district court declines to exercise supplemental jurisdiction over a state law claim, that claim is

dismissed without prejudice. See Figueroa v. Buccaneer Hotel, Inc., 188 F.3d 172, 182 (3d Cir.

1999).

         In this case, the District Court deferred ruling on Born=s state law claims in both its

September 8, 2009 order and its December 8, 2009 order. Although the court=s March 9, 2010

order did not specifically address her state law claims, it is evident that this order covered those

claims, for it dismissed APlaintiff=s Complaint and all amendments thereto,@ and closed the case.

The question that remains is whether the court intended to dismiss Born=s state law claims on the

merits or simply decline to exercise supplemental jurisdiction over them. Given that the court

had disposed of all of the claims over which it had original jurisdiction, and because the court did

not provide a justification for exercising its supplemental jurisdiction, we can conclude only that

the court intended to decline to exercise supplemental jurisdiction over Born=s state law claims.

We recognize that the court could have been more clear in disposing of these state law claims,

and we will modify the court=s March 9, 2010 order to emphasize that the dismissal of these

claims is without prejudice.

         In light of the above, we will affirm the District Court=s orders entered on September 8,

2009, and December 8, 2009, respectively, and affirm the March 9, 2010 order as modified.